EXHIBIT 10.68
 
PRIVATE OPTION AGREEMENT
 

This Private Option Agreement is made as of the 14th day of December, 2009, by
and between Wits Basin Precious Minerals Inc., a Minnesota corporation
(“Grantor”), and Kenglo One Ltd. (“Holder”).
 
1.           Grant of Option.  Grantor hereby irrevocably grants to Holder the
right and option, hereinafter called the “Option,” to purchase from Grantor up
to 1,299,000 shares of common stock, par value $0.001 per share, of Princeton
Acquisitions, Inc. (a/k/a Standard Gold) (“Princeton”; and the shares of common
stock of Princeton subject to this Option, the “Option Shares”), subject to the
terms and conditions herein set forth.  The parties hereby acknowledge and agree
that this Option is being issued pursuant to that certain Loan Agreement dated
on or around the date hereof by and between Grantor and Holder (the “Loan
Agreement”), the terms and conditions of which are incorporated herein.
 
2.           Purchase Price.  The purchase price of the Option Shares covered by
this Option shall be One U.S. Dollar (US$1.00) per Option Share, hereinafter
referred to as the “Option Exercise Price.”
 
3.           Term of Option.  The Option shall become exercisable on the date
hereof and until five (5) years from the date hereof.
 
4.           Exercise of Option.  Subject to the terms and conditions of this
Agreement, the Option may be exercised by written notice to Grantor.  Such
notice shall state the election to exercise the Option, the number of Option
Shares with respect to which the Option is being exercised, and shall be signed
by Holder.  Such notice shall be accompanied by full payment, in good and
immediately available funds, of the total purchase price of the Option Shares
being purchased upon such exercise.  By exercising such Option, Holder shall
reaffirm, with respect to the Option Shares, as of the date of such exercise the
representations, warranties and covenants of Holder as set forth in the Loan
Agreement.  At the reasonable request of Grantor, at the time of any exercise of
this Option, Holder shall also be required to make any additional reasonable
representations, warranties or covenants with respect to the securities of
Princeton.
 
5.           Transferability of Option; No Liens.  Grantor hereby represents and
warrants to Holder that the Option Shares that may be transferred to Holder upon
any exercise of this Option shall be free of any liens and encumbrances other
than ordinary restrictions on subsequent transfer imposed by state and federal
securities laws and other governing Princeton documents.
 
6.           General.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Minnesota without regard to
its conflicts-of-law principles.  The Loan Agreement (and any agreements
referenced therein) and this Option set forth the complete agreement of the
parties hereto with respect to the subject matter hereof, and may not be
modified, waived or amended except in a writing executed by the parties hereto.
 
[Signature Page to Follow.]
 
 
1

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Agreement is made as of the date first above written.
 
GRANTOR:
 
HOLDER:
     
Wits Basin Precious Minerals Inc.
 
KENGLO ONE LTD.
     
By:
/s/ Stephen D. King
 
By:
  /s/ Ann Williams
Stephen D. King, Chief Executive Officer
 
Its:  Director

 
 
2

--------------------------------------------------------------------------------

 
 